Appeal from an order of the Supreme Court, Kings County, dated October 4, 1968, which granted plaintiffs’ motion to consolidate the two actions and for other incidental relief. Order affirmed, with $20 costs and disbursements. In our opinion, the advantages resulting from the consolidation outweigh the arguments against consolidation (cf. Weiss v. City of New York, 27 A D 2d 709). Under the circumstances disclosed, the liability, if any, and extent of damage caused by each of the defendants, should be resolved by the same trier of the facts. Beldock, P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.